Citation Nr: 1746882	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder as secondary to service-connected lumbar spine disability.  

2.  Entitlement to a compensable rating for hemorrhoid disability. 

3.  Entitlement to an increased evaluation for herniated nucleus pulposus L4-5 and L5-S1 (lumbar spine disability). 

4.  Entitlement to an increased rating for left shoulder disability. 

5.  Entitlement to an increased rating for disability due to a residual scar from removal of basal cell carcinoma on the chest. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1982 to March 1986 and from May 1986 to May 2002. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in Louisville, Kentucky, which denied the benefits sought on appeal.  Jurisdiction of the appeal has been transferred to the RO located in St. Petersburg, Florida. 

In September 2016, the Veteran testified before the undersigned during a Board hearing held at the RO in St. Petersburg.  A copy of the hearing transcript has been associated with the claims folder.  Following the Board hearing, the Veteran has submitted additional evidence with a waiver of initial consideration.  

The issues of entitlement to increased rating for hemorrhoids and entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2013 correspondence, the Veteran stated his desire to withdraw his claim of entitlement to an increased disability rating for lumbar spine disability.

2.  During the September 2016 Board hearing, the Veteran stated his desire to withdraw his claim of entitlement to an increased disability rating for left shoulder disability.

3.  During the September 2016 Board hearing, the Veteran stated his desire to withdraw his claim of entitlement to an increased disability rating for residual scar on the chest.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an increased disability rating for lumbar spine disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the claim of entitlement to an increased disability rating for left shoulder disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the claim of entitlement to an increased disability rating for disability due to residual scar on chest have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  Except when made on the record at a hearing, appeal withdrawals must be in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  

In an August 2013 correspondence, the Veteran stated his desire to withdraw his claim of entitlement to an increased rating for his lumbar spine disability, and during the September 2016 Board hearing, the Veteran stated his desire to also withdraw his claims of entitlement to increased ratings for his residual scar and left shoulder disabilities.

The Veteran has withdrawn the appeal as to the claims of entitlement to increased ratings for lumbar spine, left shoulder, and residual scar disabilities, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  

Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal as to the claim of entitlement to an increased rating for lumbar spine disability is dismissed.

The appeal as to the claim of entitlement to an increased rating for left shoulder disability is dismissed.

The appeal as to the claim of entitlement to an increased rating for disability due to residual scar on chest is dismissed.

REMAND

The Veteran seeks entitlement to a compensable evaluation for hemorrhoid disability and entitlement to service connection for a bilateral knee disorder as secondary to his lumbar spine disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

The Veteran's hemorrhoid disability was last evaluated by VA in September 2010.  During the September 2016 Board hearing, the Veteran testified that his disability had worsened.  He reported that he suffers from increased pain and he has been advised to undergo surgery because of the severity of his hemorrhoid disability.  See September 2016 Board hearing transcript, page 15.  Accordingly, the Board finds that a new VA examination is needed to evaluate the current severity of the Veteran's disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

A remand is also needed to afford the Veteran with a VA examination to determine the nature and etiology of his claimed bilateral knee disorder.  The Veteran believes that he has a current bilateral knee disorder that is secondary to his lumbar spine disability.  The Veteran testified that his knee pain had an onset at the same time as his low back pain in service, but his bilateral knee pain had significantly worsened since his 2013 surgery on his lumbar spine.  The Veteran was previously afforded a VA examination in September 2010; however, at that time, he denied any current left knee problems or condition.  Given his testimony that his bilateral knee disorder has significantly worsened since the 2013 lumbar spine surgery, the Board finds that another VA examination is need. 

Moreover, the Veteran has submitted a September 2016 private medical statement from his treating nurse practitioner which supports a link between the Veteran's bilateral knee complaints and his 2013 lumbar spine surgery.  However, this medical statement does not contain sufficient information for adjudication of the claim at this time.  In this regard, it is unclear whether this medical opinion supports secondary service connection on a causal or aggravation basis.  The nurse practitioner concluded that the Veteran's chronic bilateral knee pain is most likely caused by his lumbar spine surgery in 2013, but in support of this conclusion, she stated that the Veteran's lumbar spine disability has only contributed to his bilateral knee pain.  Essentially, this private medical statement fails to provide a sufficient rational discussing how the Veteran's lumbar spine disability has contributed his bilateral knee pain as well as fails to identify the amount of aggravation over the baseline level.  Further, the private medical statement does not identify the nature of underlying pathology for the Veteran's chronic bilateral knee pain. 

The Board also notes that the Veteran has submitted an October 2016 private medical statement from his treating neurologist that links the Veteran's complaints of bilateral lower extremity pain to his lumbar spine disability.  However, this medical opinion shows that the Veteran's complaints of lower extremity pain are associated with a diagnosis of neuropathy.  Notably, the Veteran has already been awarded service connection for bilateral radiculopathy.   It remains unclear to the Board whether the Veteran has separate diagnosed disorder involving his knee joints as opposed to his neurologic complaints in his lower extremities that have been associated with his bilateral radiculopathy disability.   Accordingly, the Board finds a VA examination is needed to determine the nature and etiology his claimed bilateral knee disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Seek the Veteran's assistance in identifying and obtaining any outstanding record of pertinent private treatment for his bilateral knee disorder and hemorrhoids.   

2.  Update the claims folder with the Veteran's VA treatment records. 

3.  The Veteran must be afforded a VA examination for the purpose of determining the current severity of his service-connected hemorrhoids. 

The examiner should describe in detail all current symptoms of the Veteran's hemorrhoids. 

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his bilateral knee disorder.  The examiner must review the entire claims file, and conduct any necessary testing.

The examiner is to diagnose any left and/or right knee disorder the Veteran has had during the pendency of the appeal, even if such disorder has resolved.  

The examiner is to then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left and/or right knee disorder is related to the Veteran's active service, or is caused or aggravated by either the Veteran's service-connected lumbar spine disability.

The examiner is to address the 2016 private medical provider's opinion that the Veteran's service-connected lumbar spine disability, and in particular the 2013 lumbar surgery, has contributed to his current bilateral knee disorder. 

If aggravation is found, the examiner must attempt to identify the baseline level of severity of the bilateral knee disorder prior to aggravation by the service-connected disability. 

The examination report must include a complete rationale for all opinions expressed.

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


